DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 10 February 2021, the specification, claims, and drawings were amended. Based on these amendments, the objections to the drawings and specification and the rejections under 35 U.S.C. 112 have been withdrawn. In addition, the double patenting rejections have been withdrawn in view of the terminal disclaimer filed on 10 February 2021.

Election/Restrictions
Claims 1, 3-7, and 9 are allowable. The restriction requirements between Species 1 and 2 and between Species 3 and 4, as set forth in the Office action mailed on 27 August 2020, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirements are hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 8, 10, and 11 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
s 1, 3-7, and 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office Action mailed on 27 August 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As discussed in the office action of 17 November 2020 (“the office action”), the combination of Chinese Patent Application Publication No. CN 205097566 (“Wang”) and World Patent Application Publication No. WO 95/11100 (“Benda”) discloses an additive manufacturing device substantially as claimed. However, this combination fails during the period of operation of the beam for creation of the solid article, as now required by claims 1 and 12. In Wang, a heating surface of a heating plate 5 is in contact with a raw material surface, and then the heating surface is moved out of contact prior to operation of a laser 6. See paragraph 40 of the previously provided translation as well as paragraphs 23-30 of the office action. There is nothing in Wang or any other prior art reference to suggest altering this timing.
Claims 3-11 and 13-15 are allowed based on their dependency from claim 1 or claim 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744                          

/MARC C HOWELL/Primary Examiner, Art Unit 1774